Citation Nr: 0325100	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  98-09 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased rating for panic attacks, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from April 1980 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

In an August 1998 statement, the veteran asserted a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  Upon a review of the claims file, it does 
not appear that the RO adjudicated the veteran's PTSD claim.  
As such, the claim is referred back to the RO for appropriate 
action.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) did not 
apply retroactively, and overruled both Holliday and Karnas 
to the extent that they allowed for such retroactive 
application and to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  As 
noted, the VCAA became law in November 2000.  The veteran 
filed her increased rating claims in October 1997 and the 
claims remain pending before VA.  Thus, to the extent that 
the Kuzma case may be distinguished from the instant case 
because of the finality of the Board decision in Kuzma at the 
time of the November 2000 VCAA enactment date, the Board 
finds that such provisions of the VCAA are applicable to this 
pending appeal.  

The Board notes that in an unsigned and undated statement, 
the veteran's representative purported to waive consideration 
of the VCAA for the pending increased rating claims.  
However, in the September 2003 written brief presentation, 
the veteran's representative requested that the veteran be 
notified of the VCAA and VA's duty to notify and assist the 
veteran in the development of her claims.  The Board observes 
that the veteran has not been informed of the regulations or 
provisions of the VCAA for her claims and that she must be 
apprised of all of the applicable provisions of the VCAA, 
including what evidence would substantiate her specific 
claims, the required time period for the receipt of evidence, 
and the division of responsibility for obtaining specific 
substantiating evidence.  See, e.g., 38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, supra.  In light of the foregoing, 
and in order to ensure due process in this case, the Board 
finds that the RO should ensure that there is full compliance 
with the duty to assist and duty to notify provisions of the 
VCAA prior to appellate review. 

The Board also notes that additional development is necessary 
in the present case.  In September 2003, the veteran's 
representative asserted that the Board was not in full 
receipt of all current medical evidence pertaining to the 
veteran's claims.  In addition, the Board has determined that 
new VA examinations for each of the veteran's disabilities 
are in order.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:  

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied regarding the issues of 
entitlement to increased ratings for 
migraine headaches and panic attacks.  
See also 38 C.F.R. § 3.159 (2002).  The 
RO should also notify the veteran of what 
evidence is required to substantiate her 
claims, what evidence, if any, the 
veteran is to submit, and what evidence, 
if any, VA will obtain.  See Quartuccio 
supra.  

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir., September 22, 
2003).  

2.  The RO should contact the veteran and 
ask her to identify all VA and non-VA 
health care providers that have treated 
her for migraine headaches or panic 
attacks during the period of October 1999 
to the present.  Obtain records from each 
health care provider that the veteran 
identifies.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to ascertain the severity and 
symptomatology of her panic attacks.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and offer comments and an 
opinion on the following:
(a) Describe the current nature, 
extent and severity of 
symptomatology associated with the 
veteran's service-connected panic 
attacks.   
(b) Identify and distinguish the 
symptomatology due to the veteran's 
service-connected panic attacks 
from that due to other nonservice-
connected psychiatric disorder(s).  
(c) Indicate whether the veteran's 
service-connected panic attacks 
result in:
-occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal); or
-occupational and social impairment 
with reduced reliability and 
productivity; or
-occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood; or
-total occupational and social 
impairment.
Examples of the symptomatology 
required for each of the above are 
set forth in VA Rating Schedule's 
General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130 
(2002).

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to ascertain the nature and severity of 
her migraine headaches.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
offer comments and an opinion on the 
following:
(a) How frequently does the veteran 
have migraine headaches?  
(b) Are the veteran's migraine 
headaches incapacitating and 
prostrating?
(c) Are the veteran's migraine 
headaches productive of severe 
economic inadaptability?

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  

5.  The RO should then review the record, 
including the newly obtained VA 
examination reports and any other 
evidence added to the record since 
issuance of the supplemental statement of 
the case, and readjudicate the veteran's 
claims.  If the determinations remain 
adverse to the veteran, she should be 
provided a supplemental statement of the 
case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and her representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



